DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/943,762 last filed on April 22th, 2022.
Claims 1, 3-5, 8, 13-16, and 20 were amended.
Claims 1-20 remain pending and have been examined, directed to CACHABILITY OF SINGLE PAGE APPLICATIONS.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.
With respect to the 35 U.S.C. § 112(b) rejection and § 112(f) analysis on claims 13 and 14, in view of the applicant’s representative’s remarks and the amended claim language, the examiner is hereby withdrawing the rejection.
With respect to the 35 U.S.C. § 102 rejection, using Lonas, and using amended independent claim 1 for example, the applicant’s representative argued that based upon Lonas’ description or definition of a reputation score, that is either a classification (e.g., low, medium, high reputation), or a numerical expression (e.g., a value from 1-10, 1-100, 1-1000, or etc using some other scale), that therefore the reputation score is not unique and given that it can be three distinct values.
In response to this argument and analysis, the examiner respectfully disagrees.  Lonas described that depending on the data source, the category information or reputation score can be uniquely labeled using a combination of some scale and a corresponding TTL value.  From ¶ [0022] that the representative quoted from, whether one used a classification identifier or a numerical scale identifier, and then followed by a TTL value, either way, the identifier for a particular data source would be unique and cannot be all three (not sure what the third option would be, when “an expression of the probability that the visitor would be compromised is the very definition itself for the particular category information/reputation score, along with a corresponding TTL value).  For example, a data source is not both medium + TTL value and also 50 + TTL; it is one or the other, not both, and therefore it would be unique.  The examiner or one of ordinary skill in the art would not interpret Lonas’ teachings to mean that a particular data source is identified with both expressions.
The other independent claims 13 and 20 were similarly amended and argued following claim 1 and thus were similarly rejected under the same rationale.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  


Information Disclosure Statement
The information disclosure statement submitted on February 18th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0319261 A1 to Lonas et al. (“Lonas”).

As to claim 1, Lonas discloses a computer-implemented method for improving cachability of an application programming interface (API) request result of a content delivery system adapted for supplying content to a client system, the method comprising: 
maintaining a unique seed value per group of content items of a content type (¶¶ 25-26 - Lonas discloses of an overall system with a caching approach that can uniquely identify data using a combination of category information, reputation scores, and TTL values.  The unique identifer would be interpreted as the unique “seed value” as its applied to different categories along with an associated TTL value.  Therefore, depending on the category, the reputation score can be in the form of low, medium, or high + a TTL value or in the form of a numerical from 1-100 (or 1-10 or 1-1000, etc.)  + a TTL value.  In either case, the “seed value” would be unique); 
updating the seed value for the group of content items upon determining that one of the content items of the group is updated (¶¶ 17-18, 24, 29, and 32 - Lonas discloses of updating the reputation scores using a feedback mechanism, especially applicable towards time sensitive data that might stale and needs to be updated frequently, like news data sources); 
caching one of the content items of the group together with the related seed value in a caching system (Figures 2 and 5 - data can be stored within a local cache that can be checked first for future requests); and 
receiving, by the caching system, an API request requesting as an API request result a content item of the group, wherein a parameter of the API request is a selected seed value (¶¶ 29, - the system can receive client requests via an application (204) for some data/content and the request is of the category that has a reputation score within the cache storage system, or it can be retrieved and added).

As to claim 2, Lonas further discloses the method according to claim 1, further comprising: 
requesting an updated respective content item as API request result upon determining, at the caching system, a difference between the related seed value and the selected seed value (¶¶ 24, 29, 32 – time sensitive data like news can be requested and updated within the cache).

As to claim 3, Lonas further discloses the method according to claim 1, further comprising: 
receiving regularly, at the caching system, an API request for the content item of the group, wherein regularly means at regular time intervals or when triggered by events received by the client system (¶¶ 21 and 29 – Lonas’ system can respond or be triggered by client requests as they arrive via their applications and/or devices, at an ongoing pace).

As to claim 4, Lonas further discloses the method according to claim 1, wherein the API request requesting as the API request result content of items belonging to different groups of content item types (¶¶ 21, 29 and Figure 3 - the user can issue requests that cover a range of different topics or categories that are recognized and cataloged by the caching system).

As to claim 6, Lonas further discloses the method according to claim 1, further comprising: 
using, at the caching system, as cache expiration time for a content item of an API request result, a time value larger than or equal to a predefined cache expiration threshold value (Figure 5 - as long as the TTL value is not expired, that caching system can serve/use the requested associated data content).

As to claim 7, Lonas further discloses the method according to claim 1, further comprising: 
sending, as cache expiration time for a content item, a time value larger than or equal to a predefined cache expiration threshold value (Figure 5 - under broadest reasonable interpretations, this “sending” step, performed by the caching system can be interpreted in the same way as claim 6, as the caching system would send or use what is stored, as long as the TTL value is not expired, and thus the TTL value does not need to be larger, just equal to whatever the TTL value is current stored, for that associated piece of data content for a particular type/category).

As to claim 8, Lonas further discloses the method according to claim 1, further comprising: 
pushing a notification to the client system, the notification being indicative of an update of a seed value relating to one of the content items of a group (¶¶ 32, 45, 46 and Figure 8 – updating the reputation and/or the TTL values is an iterative process via a feedback mechanism, which can be presented back to the user, that the values were updated).

As to claim 9, Lonas further discloses the method according to claim 1, wherein the content item is an element of a single page application (SPA) or otherwise dynamically generated content (¶¶ 21, 29, 39-40, 46 and Figure 5 - content can be dynamically generated or retrieved, especially for time sensitive type data like news or consider Figure 5 step 510, 512 when a new request is made at the data source).

As to claim 10, Lonas further discloses the method according to claim 1, wherein the API request result is a result of a search query (¶ 29 - clients can make requests for content via one or more applications 204).

As to claim 11, Lonas further discloses the method according to claim 1, further comprising, prior to the caching one of the content items of the group together with the related seed value in a caching system: 
receiving the API request at the caching system; and 
requesting the API request result (For both of these limitations, see Figure 5, steps 504, 510, 512, and 516 as all requests are evaluated and checked and requested within the local cache first and if it’s something new, it can be retrieved and then cached).

As to claim 12, Lonas further discloses the method according to claim 1, wherein any of the seed values of content types is requestable (¶¶ 21, 24, and 40 - There aren’t any limits on the types or categories of data being requested, as Lonas discloses of caching various types of data ranging from those that needs to be updated frequently to data that are updated infrequently).

As to claim 13, see the similar corresponding rejection of claim 1. 

As to claim 14, see the similar corresponding rejection of claim 2.

As to claim 15, see the similar corresponding rejection of claim 4.

As to claim 17, see the similar corresponding rejection of claim 6.

As to claim 18, see the similar corresponding rejection of claim 7.

As to claim 19, Lonas further discloses the caching system according to claim 13, wherein the caching system represents a middle layer of a 3-tier-content delivery system comprising a content management system, the cache server and a client (Figure 1 illustrates three sections over a network, the clients, the servers and the intermediary caching system).

As to claim 20, see the similar corresponding rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0319261 A1 to Lonas et al. (“Lonas”) in view of U.S. Patent Publication No. 2012/0254949 A1 to Mikkonen et al. (“Mikkonen”).

As to claim 5, Lonas in view of Mikkonen further discloses the method according to claim 4, wherein the parameter of the API request is a result of an Exclusive OR (XOR) function having the seed values of the different types as input (While Lonas does not expressly disclose of this feature, Mikkonen more expressly discloses that manipulating two or more units of information such as with using an Exclusive OR function (e.g., Mikkonen: ¶ 77).
Based upon Mikkonen’s teachings, it would been obvious and have motivated one of ordinary skill in the art to combine and incorporate Mikkonen’s teachings within Lonas’s overall system and teachings as this would help with classification and categorization of the different types of data being cached).

As to claim 16, see the similar corresponding rejection of claim 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455  

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455